In an action to recover damages for personal injuries, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (D’Emilio, J.), dated June 7, 1996, as denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the defendant’s motion is granted, and the complaint is dismissed.
The plaintiff alleged that she was injured when she slipped and fell on an oily substance on the floor of a supermarket owned by the defendant. There is no evidence that the defendant either created the dangerous condition which caused the accident or had actual or constructive notice of the condition and failed to remedy it within a reasonable time (see, Gordon v American Museum of Natural History, 67 NY2d 836; Negri v Stop & Shop, 65 NY2d 625; Bernard v Waldbaum, Inc., 232 *321AD2d 596). Accordingly, the defendant’s motion for summary judgment should have been granted. Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.